Citation Nr: 0900909	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to April 
1986. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

In a March 2005 notice of disagreement, the appellant 
asserted that he had a right ankle disorder related to 
service, and that he had headaches, ulcers, diverticulitis, 
asthma, acid reflux, a disorder of the legs, and chest pain.  
These issues are referred to the agency of original 
jurisdiction (AOJ).  

In a June 2005 VA Form 9, the appellant requested a Board 
hearing.  In May 2006, he withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in December 2008, the 
appellant's representative stated that the appellant was in 
receipt of Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
claims file.  

The AOJ has rated the appellant's PTSD with depression as 50 
percent disabling under Diagnostic Code 9411.  In April 2008, 
the appellant stated that his symptoms were worse, and that 
the 50 percent evaluation assigned did not reflect the 
severity of his PTSD symptoms.  

In that regard, the Board notes that under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The Board notes that a February 2004 VA treatment record 
reflects a global assessment of function (GAF) rating of 60.  
Records, dated in May 2004, note suicide attempts, and a GAF 
of 30 was assigned with the best GAF rating in the previous 
12 months noted to be 70.  An October 2004 record reflects a 
GAF rating of 60.  On VA examination in February 2005, a GAF 
rating of 50 was assigned, suicidal ideation was absent, and 
difficulty establishing and maintaining effective work and 
social relationships because of an inability to be around 
coworkers was noted.  

In addition, a March 2005 VA record reflects the appellant's 
complaints of hearing voices, and that he was to undergo 
mental health treatment at that time.  These records of 
treatment have not been associated with the claims file.  

In this case, the Board finds that further development is 
necessary in order to determine the degree of impairment due 
to PTSD with depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
pertinent to the appellant's claim, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

2.  The AOJ should obtain any unobtained 
VA treatment records relevant to the 
appellant's claim that have not been 
associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner 
should note in the report that the claims 
file was reviewed.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an 
opinion as to the degree of impairment due 
to PTSD with depression, to include an 
opinion as to any impact PTSD has on the 
appellant's employability.  If any 
increase in the degree of impairment is 
identified during the relevant time 
period, an opinion as to the date or dates 
of any increase should be reported, to the 
extent possible.  A complete rationale 
should accompany all opinions provided.  

4.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

